Exhibit 10.9

August 9, 2012

Kevin Cook

C/O Dialogic Inc.

1504 McCarthy Boulevard

Milpitas, CA 95035-7405

Dear Kevin:

Dialogic Inc. (the “Company”) is pleased to confirm the terms and conditions of
your new role as the Company’s President and Chief Executive Officer, as set
forth in this letter agreement (the “Agreement”). This Agreement is effective on
August 9, 2012 (“Effective Date”). This Agreement amends and supersedes in its
entirety the employment letter agreement entered into by and between the Company
and you on December 5, 2011 (the “Prior Agreement”). The terms of your
continuing employment are as follows:

1. Duties. As President and Chief Executive Officer, you will report to the
Board of Directors. You will devote your best efforts and full business time,
skill and attention to the performance of your duties. You are required to
adhere to the general employment policies and practices of the Company that may
be in effect from time to time. The Board of Directors, subject to the terms of
this Agreement, may change your position, duties, work location and compensation
from time to time in its discretion.

 

  2. Cash Compensation.

(a) Annual Base Salary. You will be paid an annual base salary of $500,000 USD,
less applicable deductions and withholdings, to be paid in accordance with the
Company’s payroll practices, as may be in effect from time to time. Statement of
salary as an annual amount does not negate the at-will provisions of this
Agreement.

(b) Annual Incentive Compensation.

(i) Commissions. Through the end of the second fiscal quarter of 2012, you have
been eligible to earn cash incentive compensation in the form of commissions
under the terms and conditions of the Company’s sales incentive plan, at an
on-target rate of $300,000 USD per annum. Any commission earned from January 1,
2012 through June 30, 2012 will be paid on or prior to September 30, 2012,
subject to your continued employment through the date of payment.

(ii) Annual Bonus. For the remainder of 2012, you will be eligible to earn cash
incentive bonus compensation based on the achievement in the second half of 2012
of certain corporate and individual goals that will be approved by the Board of
Directors on or before August 15, 2012 (the bonus opportunity, the “Annual
Bonus”). The target Annual Bonus

Initialed: KPC



--------------------------------------------------------------------------------

Page 2

 

for the second half of 2012 is $200,000 USD, or $400,000 USD on an annualized
basis. Starting in 2013, you will be eligible to earn an Annual Bonus based on
achievement of corporate and individual goals approved by the Board of
Directors, with a target amount of $400,000 USD per year. Any Annual Bonus
amounts are earned subject to your continued employment through each payment
date, and payment will generally occur not later than March 15 of the following
year.

3. Retention Compensation. As promised to you in connection with your promotion
in 2011, you will continue to be eligible to earn retention incentive
compensation for each of 2012 and 2013, based on your continued service to the
Company. The special retention payments will vest and be paid in installments,
subject to your continued employment on each such date and, with respect to the
2013 payments, subject to achievement of the corporate and individual goals
approved by the Board of Directors as applicable for the following payment
periods, as follows: $50,000 on August 15, 2012, $50,000 on February 15, 2013
and $50,000 on August 15, 2013. If a Capitalization Adjustment (as defined in
Section 4 below) occurs prior to August 15, 2013, any performance goals as to
which achievement is measured by reference to the capitalization of the Company
(such as stock price or number of outstanding shares) will be appropriately and
proportionately adjusted to maintain the original intent of the goals (that is,
to avoid an increase or diminution in the amount of bonus earned). These amounts
will be paid on the first regularly occurring payroll pay date following each
such date. If the Company closes a Change of Control prior to the payment of any
amounts under this Section 3, and subject to your continued employment through
the closing of that transaction, any as yet unearned or unpaid amounts under
this Section 3 will be paid immediately prior to the closing of the Change of
Control. If your employment with Company terminates for any reason, you will
cease to be eligible to receive any as yet unearned retention payments.

4. Equity Compensation. The Company has recommended that the Compensation
Committee of the Board of Directors approve the grant to you of equity awards
under the Company’s 2006 Equity Incentive Plan (the “2006 Plan”), as provided in
this Section 4. For clarity, if a Capitalization Adjustment (as defined in the
2006 Plan) occurs after the Effective Date of this Agreement, the number of
shares subject to the equity awards set forth below, the exercise price (as
applicable) and the trading price vesting triggers will be appropriately and
proportionately adjusted to avoid an increase or diminution in value.

(a) Initial Award. The first award (the “Initial Option”) will be a stock option
that covers the number of shares of our Common Stock equal to 500,000 shares
less the aggregate number of shares subject to any stock options that are
granted to you as part of the proposed offer to exchange underwater stock
options that the Company expects to conduct in 2012, subject to the approval of
our stockholders at our 2012 annual meeting of stockholders. The Initial Option
will be subject to the Company’s standard form of stock option agreement under
the 2006 Plan. The Initial Option will have an exercise price equal to greater
of $1.00 USD per share and the fair market value of our Common Stock on the date
of grant. The date of grant will be the closing date

 

Initialed: KPC



--------------------------------------------------------------------------------

Page 3

 

of the proposed exchange offer, or, if no such offer closes in 2012, the date of
grant will be no later than December 31, 2012. The Initial Option will vest,
subject to your continued service on each vesting date, as to 25% of the shares
subject to the Initial Option on August 1, 2013, and as to 1/36th of the
remaining shares each month thereafter, so that it would be fully vested as of
August 1, 2016.

(b) Second Award. The second award (the “Second Award”) will be
performance-vesting RSUs that cover 250,000 shares of our Common Stock and will
be subject to the Company’s standard form of award agreement under the 2006
Plan. The date of grant will be the closing date of the proposed exchange offer,
or, if no such offer closes in 2012, the date of grant will be no later than
December 31, 2012. The Second Award will vest, subject to your continued service
on each vesting date, as follows:

 

  •  

50% of the shares subject to the Second Award will vest on the date that either
(1) the Company’s Common Stock has closed at a price equal to or in excess of
$2.00 USD for a period of 30 consecutive trading days (that is, on the 30th such
trading day) or (2) the Company closes a Change of Control where the price per
share to the Company’s stockholders in the deal is equal to or in excess of
$2.00 USD.

 

  •  

50% of the shares subject to the Second Award will vest on the date that either
(1) the Company’s Common Stock has closed at a price equal to or in excess of
$3.00 USD for a period of 30 consecutive trading days (that is, on the 30th such
trading day) or (2) the Company closes a Change of Control where the price per
share to the Company’s stockholders in the deal is equal to or in excess of
$3.00 USD.

(c) Third Award. We will recommend that the Board grant you a third award, in
the form of performance-vesting RSUs (the “Performance RSUs”), covering up to
18,000 shares of our Common Stock if and only if the proposed exchange offer
occurs in 2012. The Performance RSUs will be subject to the Company’s standard
form of award agreement under the 2006 Plan. The date of grant will be the
closing date of the proposed exchange offer, or, if no such offer closes in
2012, the third award of Performance RSUs will not be granted. Should the
Performance RSUs be granted they will vest in full, subject to your continued
service, only if and when either (1) the Company’s Common Stock has closed for a
period of 30 consecutive trading days at a price equal to or in excess of the
greater of (i) $1.00 USD and (ii) the fair market value of our Common Stock on
the date the Initial Option is granted or (2) the Company closes a Change of
Control where the price per share to the Company’s stockholders in the deal is
equal to or in excess of the greater of (i) $1.00 USD and (ii) the fair market
value of our Common Stock on the date the Initial Option is granted.

5. Employee Benefits. The Company will continue to provide you an opportunity to
participate in the Company’s broad-based medical, dental, life, supplemental
life, and disability insurance policies, as well as sick leave, and other
Company-sponsored benefits and programs on the same terms and conditions as such
benefits are generally offered to similarly situated employees. The Company may,
from time to time, change these benefits in its

 

Initialed: KPC



--------------------------------------------------------------------------------

Page 4

 

discretion. Additional information regarding these benefits is available for
your review upon request. In addition, during your employment, the Company will
pay the premiums to maintain a supplemental life insurance policy for the
benefit of your family with coverage of $1,000,000 and a supplemental long term
disability insurance policy (above the standard employee coverage level) for
your benefit on mutually agreeable terms, subject to the Company’s ability to
obtain such policies at commercially reasonable rates, your eligibility and your
cooperation with any reasonable requests by the applicable carrier for personal
information, physical exams, etc.

6. Travel. This position is a position that requires frequent travel. You agree
to comply with the Company’s standard travel policies as published on the
Company intranet, and as otherwise communicated by the Company from time to
time. However, by exception to the foregoing, the Company agrees that you may
fly Business Class for travel to Europe or Asia.

7. Vacation. We agree to continue to provide you with 20 vacation days per
calendar year. Should the Company’s policy change so that it would entitle you
to more than 20 vacation days per year, you will be covered by such policy,
which would be based on your date of hire as recorded in the Company’s HR
records.

8. Termination; Severance.

(a) Resignation without Good Reason; Termination For Cause; Termination Due to
Death or Disability. If, at any time, you resign your employment without Good
Reason (as defined herein), or if the Company terminates your employment for
Cause (as defined herein), or if either party terminates your employment as a
result of your death or disability, you will receive your base salary accrued
through your last day of employment, as well as any earned, unused vacation (if
applicable) accrued through your last day of employment. In either of these
events, you will not be entitled to any other form of compensation from the
Company, including any severance benefits.

(b) Termination without Cause; Resignation for Good Reason. If, at any time,
either (x) the Company terminates your employment without Cause, and other than
if your employment terminates as a result of your death or disability, or
(y) you resign for Good Reason, and provided such termination constitutes a
“separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), then subject to your obligations below, you will be
entitled to receive (collectively, the “Severance Benefits”):

(i) Salary Continuation. Eighteen (18) months of your then current Base Salary,
ignoring any decrease in Base Salary that forms the basis for Good Reason, less
all applicable withholdings and deductions (the “Salary Continuation”), paid in
equal installments on the Company’s normal payroll schedule for the first
eighteen (18) months following your Separation from Service (provided that no
payments will be made prior to the 60th day following

 

Initialed: KPC



--------------------------------------------------------------------------------

Page 5

 

your Separation from Service, and on such 60th day, the Company will pay you in
a lump sum the Salary Continuation that you would have received on or prior to
such date under the original schedule but for the delay while waiting for the
60th day in compliance with Code Section 409A).

(ii) Annual Bonus. A lump sum payment equal to the Annual Bonus that you would
have earned, had you remained employed through the payment date, based on the
actual achievement of the performance goals, as determined by the Board, but
pro-rated based on the number of days you served as an active employee in the
year of termination, paid in a lump sum on the date that the Company pays the
Annual Bonus to active employees for that year, but in all cases not later than
March 15 of the year following the year of termination.

(iii) Payments for COBRA. If you timely elect continued coverage under COBRA for
yourself and your covered dependents under the Company’s group health plans
following your Separation from Service, then the Company will pay to you the
same dollar amount of the health insurance premiums that it was paying on your
behalf immediately prior to your Separation from Service, from that date until
the earliest of (A) the close of the 18th month period following your Separation
from Service, (B) the expiration of your eligibility for the continuation
coverage under COBRA, or (C) the date when you become eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment (such period from the termination date through the earliest of
(A) through (C), the “COBRA Payment Period”). The Company will make these
payments, subject to applicable tax deductions, during each month in which you
receive the coverage in the check that contains with your Salary Continuation
payment for that month. On the 60th day following your Separation from Service,
the Company will make the first payment under this clause equal to the aggregate
amount of payments that the Company would have paid through such date had such
payments commenced on the Separation from Service, with the balance of the
payments paid thereafter on the schedule described above. If you become eligible
for coverage under another employer’s group health plan or otherwise cease to be
eligible for COBRA during the period provided in this clause, you must
immediately notify the Company of such event, and all payments and obligations
under this clause will cease.

The Severance Benefits are conditional upon (a) your continuing to comply with
your obligations under your Non-Disclosure, Confidentiality and Non-Solicitation
Agreement, your Invention and Secrecy Agreement, and your Non-Competition and
Non-Solicitation Agreement; (b) your delivering to the Company an effective,
general release of claims in favor of the Company in a form acceptable to the
Company within 60 days following your Separation from Service; and (c) your
delivering to the Company a letter resigning from any office which you hold
within the Company and its affiliates at that time and any Board position which
you hold at that time in the Company and its affiliates effective no later than
the date of your termination date (or such other date as requested by the
Board).

 

Initialed: KPC



--------------------------------------------------------------------------------

Page 6

 

(c) Termination without Cause; Resignation for Good Reason – Change of Control.
If on or within twelve (12) months following the closing of a future Change of
Control, either (x) the Company or a successor corporation terminates your
employment without Cause and other than as a result of your death or disability,
or (y) you resign for Good Reason, and provided such termination constitutes a
Separation from Service, then, in addition to receiving the Severance Benefits,
you will also receive (subject to your satisfaction of the conditions to
receiving the Severance Benefits) the acceleration of the vesting of all of your
then-outstanding compensatory stock grants as of the date of termination.

9. Definitions.

(a) Change of Control. “Change of Control” will mean the consummation of any one
of the following events, but only if such event also constitutes a “change in
the ownership or effective control of the corporation or in the ownership of a
substantial portion of the assets of the corporation” as defined under Treasury
Regulation Section 1.409A-3: (a) a sale, lease or other disposition of all or
substantially all of the assets of the Company; (b) a consolidation or merger of
the Company with or into any other corporation or other entity or person, or any
other corporate reorganization, in which the shareholders of the Company
immediately prior to such consolidation, merger or reorganization, own less than
50% of the Company’s outstanding voting power of the surviving entity (or its
parent) following the consolidation, merger or reorganization or (c) any
transaction (or series of related transactions involving a person or entity, or
a group of affiliated persons or entities) in which in excess of fifty percent
(50%) of the Company’s outstanding voting power is transferred (excluding
(i) any consolidation or merger effected exclusively to change the domicile of
the Company, or (ii) any transaction or series of transactions with any
then-existing shareholder of the Company or their affiliates or any holder of
the Company’s debt principally for bona fide equity financing purposes in which
cash is received by the Company or any successor or indebtedness of the Company
is cancelled or converted or a combination thereof).

(b) Cause. For purposes of this Agreement, “Cause” will mean one or more of the
following: (i) your conviction of a felony; (ii) your commission of any act of
fraud with respect to the Company; (iii) any intentional misconduct by you that
has a material adverse effect upon the Company’s business that is not cured by
you within thirty (30) days after written notice is given to you by the Company
identifying such misconduct; (iv) your breach of any fiduciary or contractual
obligation that you owe to the Company that has a material adverse effect upon
the Company’s business and is not cured by you within thirty (30) days after
written notice is given to you by the Company identifying such breach;
(v) willful misconduct or gross negligence in the performance of your duties
hereunder, including (without limitation) your refusal to comply in any material
respect with the legal directives of the Board or the CEO, so long as such
directives are not inconsistent with your position and duties, that are not
cured by you within thirty (30) days after written notice is given to you by the
Company identifying such misconduct or negligence.

 

Initialed: KPC



--------------------------------------------------------------------------------

Page 7

 

(c) Good Reason. For the purposes of this Agreement, “Good Reason” will mean
your resignation in writing from all positions you then hold with the Company as
a result of any one of the following events which occurs without your consent
and provided you notify the Company in writing, within thirty (30) days after
the occurrence of one of the following actions, that you intend to terminate
your employment no earlier than thirty (30) days after providing such notice,
and the Company fails to cure such actions within thirty (30) days after receipt
of such notice, and such resignation is effective not later than sixty (60) days
(or shorter timeframe if mutually agreed to in writing by you and the Company)
after the expiration of the applicable thirty (30) day cure period: (i) a
material reduction of your then current Base Salary, which the parties agree is
a reduction by 10% or more; (ii) any material diminution of your duties,
responsibilities, or authority to a level below that of an officer of the
Company, excluding for this purpose (1) an isolated or inadvertent action not
taken in bad faith that is remedied by the Company immediately after notice
thereof is given by you, (2) any change in your title, duties, responsibilities
or authority if you are given or you retain other officer level duties within
the Company and (3) a reduction in duties, position or responsibilities solely
by virtue of the Company being acquired and made part of a larger entity,
whether or not public provided you retain duties, position or responsibilities
consistent with that of a senior executive of the Company or the larger entity
(for example, there will not be Good Reason if you are not made the Chief
Executive Officer of the acquiring corporation, but remain the head of the
Dialogic business within the acquiring company’s organization); or (iii) any
requirement that you relocate to a work site that results in a material adverse
change in the geographic location at which you provide services, which the
parties agrees is an increase in your one-way commute by more than fifty
(50) miles.

(d) Code. For the purposes of this Agreement, “Code” means the Internal Revenue
Code of 1988, as amended.

10. 280G Best After Tax. If any payment or benefit you would receive from the
Company or otherwise in connection with a change of control or other similar
transaction (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment will be equal to the Reduced Amount. The “Reduced Amount” will be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt of the greatest economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a Reduced Amount will give rise to the greater after tax benefit,
the reduction in the Payments will occur in the following order: (a) reduction
of cash payments; (b) cancellation of accelerated vesting of equity awards other
than stock options; (c) cancellation of accelerated vesting of stock options;
and (d) reduction of other benefits paid to you. Within any such category of
payments and benefits (that is, (a), (b), (c) or (d)), a reduction will occur
first with respect to amounts that are not “deferred compensation” within the
meaning of Section 409A and

 

Initialed: KPC



--------------------------------------------------------------------------------

Page 8

 

then with respect to amounts that are. In the event that acceleration of
compensation from your equity awards is to be reduced, such acceleration of
vesting will be canceled, subject to the immediately preceding sentence, in the
reverse order of the date of grant.

11. Section 409A. Notwithstanding anything to the contrary herein, it is
intended that the Severance Benefits and other payments payable under this
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Code Section 409A provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-(b)(9) and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.
For purposes of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”)
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), all payments made under this Agreement, including
without limitation your right to receive any installment payments under this
Agreement (whether severance payments, reimbursements or otherwise) will be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder will at all times be considered a separate
and distinct payment.

It is intended that any severance payment and any other benefits provided
hereunder that are not exempt from application of Section 409A will be
interpreted and administered so as to comply with the requirements of Code
Section 409A to the greatest extent possible, including the requirement that,
notwithstanding any provision to the contrary in this Agreement, if you are
deemed by the Company at the time of your Separation from Service to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and to the
extent payments due to you upon a Separation from Service are deemed to be
“deferred compensation”, then to the extent delayed commencement of any portion
of such payments (or delayed issuance of any shares subject to stock awards that
are not themselves exempt from Code Section 409A) is required in order to avoid
a prohibited distribution under Code Section 409A(a)(2)(B)(i) and the related
adverse taxation under Section 409A, such payments will not be provided to you
(or such shares issued) prior to the earliest of (i) the expiration of the
six-month period measured from the date of your Separation from Service with the
Company, (ii) the date of your death or (iii) such earlier date as permitted
under Section 409A without the imposition of adverse taxation. Upon the first
business day following the expiration of such applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
paragraph will be paid in a lump sum to you, and any remaining payments due will
be paid as otherwise provided herein or in the applicable agreement. No interest
will be due on any amounts so deferred.

12. Confidentiality, Non-Competition and Non-Solicitation Obligations. As a
condition of your continued employment under the terms herein, you must
(a) continue to abide by the terms of the Non-Disclosure, Confidentiality and
Non-Solicitation Agreement and the Invention and Secrecy Agreement you have
executed, copies of which are attached hereto as Exhibit A and Exhibit B; and
(b) execute and abide by the Non-Competition and Non-Solicitation Agreement
attached as Exhibit C. These separate agreements may be amended by us from time
to time without regard to this Agreement and contain provisions that are
intended by us to survive and do survive termination or expiration of this
Agreement.

 

Initialed: KPC



--------------------------------------------------------------------------------

Page 9

 

13. At-Will Employment. Your employment with Company will be “at-will.” This
means that either you or Company may terminate your employment at any time, with
or without Cause, and with or without advance notice.

14. Arbitration. To ensure the rapid and economical resolution of disputes that
may arise in connection with your employment with the Company, you and the
Company continue to agree that any and all disputes, claims, or causes of
action, in law or equity, arising from or relating to the enforcement, breach,
performance, or interpretation of this Agreement, your employment with the
Company, or the termination of your employment, will be resolved, to the fullest
extent permitted by law, by final, binding and confidential arbitration in New
York City, New York by JAMS, Inc. (“JAMS”) or its successor, under JAMS’ then
applicable rules and procedures. You acknowledge that by agreeing to this
arbitration procedure, both you and the Company waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding. You
will have the right to be represented by legal counsel at any arbitration
proceeding. The arbitrator will: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written statement signed by the
arbitrator regarding the disposition of each claim and the relief, if any,
awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The arbitrator
will be authorized to award all relief that you or the Company would be entitled
to seek in a court of law. The Company will pay all JAMS arbitration fees in
excess of the administrative fees that you would be required to pay if the
dispute were decided in a court of law. Nothing in this Agreement is intended to
prevent either you or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.

15. Miscellaneous. This Agreement, including Exhibits A, B and C, is the
complete and exclusive statement of all of the terms and conditions of your
employment with the Company, and supersedes and replaces any and all prior
agreements or representations with regard to the subject matter hereof, whether
written or oral, including but not limited to the Prior Agreement. It is entered
into without reliance on any promise or representation other than those
expressly contained herein, and it cannot be modified, amended or extended
except in a writing signed by you and a duly authorized member of the Board.
This Agreement is intended to bind and inure to the benefit of and be
enforceable by you and the Company, and our respective successors, assigns,
heirs, executors and administrators, except that you may not assign any of your
duties or rights hereunder without the express written consent of the Company.
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other

 

Initialed: KPC



--------------------------------------------------------------------------------

Page 10

 

jurisdiction, but this Agreement will be reformed, construed and enforced as if
such invalid, illegal or unenforceable provisions had never been contained
herein. This Agreement and the terms of your employment with the Company will be
governed in all aspects by the laws of the State of New Jersey.

If you agree to the terms and conditions set forth herein, please initial the
bottom of each page and sign where indicated on the last page. This Agreement
will become effective on the Effective Date.

If you have any questions about this Agreement, please do not hesitate to call
me.

Best regards,

 

DIALOGIC INC.

/s/ Nicholas J. DeRoma        Nicholas J. DeRoma

[Board Member’s Name] Accepted and agreed:

/s/ Kevin Cook

Kevin Cook Date:  

8/9/12

 

Initialed: KPC



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE NON-DISCLOSURE, CONFIDENTIALITY AND NON-SOLICITATION

AGREEMENT

Initialed KPC



--------------------------------------------------------------------------------

LOGO [g398734img001.jpg]

 

Kevin Cook Offer Letter

   September 3, 2008

 

ANNEX A.

EMPLOYEE NON-DISCLOSURE, CONFIDENTIALITY, & NON-SOLICITATION AGREEMENT

(“Agreement”)

In consideration of my employment with Dialogic Inc. or with any other
corporation, partnership, association, trust or joint venture, affiliated, in
participation with or controlled by Dialogic Corporation, in Canada, the U.S. or
in any other country (hereinafter collectively referred to as “Company” with any
specific reference which should not be read in the collective meaning the
specific employer company):

Non-Disclosure & Confidentiality

For purposes of this Agreement and in connection with my employment with the
Company, Confidential Information shall mean information including, but not
limited to, any records, data or information concerning inventions, engineering
drawings, designs, processes, methods, trade secrets, or manufacturing
techniques, software programs, product specifications, product roadmaps and
plans, system configuration, government classified business, customer lists and
other customer-related information, cost and price information, legal
information, finance information, human resources information, supplier lists
and other supplier-related information, or any other information not
disseminated to the public relating to the Company’s business, affairs or plans
of the business, affairs or plans of the Company’s customers or suppliers (all
of which is collectively referred to herein as “Confidential Information”).

I acknowledge that I have or will have access, while employed by the Company, to
Confidential Information relating to the business, affairs, clients and
suppliers of the Company and its clients. I hereby agree that both during and
subsequent to my employment with the Company, I will not disclose to any other
person whatsoever any Confidential Information which I learned in the course of
my employment, whether such Confidential Information belongs to the Company or
any third party, except as required by my employment with the Company or by
applicable law. I also agree that both during and subsequent to my employment
with the Company, I will not use any Confidential Information in any way
contrary to the best interests of the Company, I will treat and protect all
Confidential Information with a high standard of care, and I will not directly
or indirectly divulge, use, or exploit any Confidential Information (except in
the normal course of my employment with the Company) to or for the benefit of
myself or any other person whatsoever, except with the express prior written
consent of an authorized representative of the Company.

I understand and agree that at the time of leaving the employ of the Company,
except for material published and disseminated for distribution to the public, I
will deliver to the Company (to an officer designated by my superior) and will
not keep in my possession or deliver to anyone else, all drawings, prints,
notes, memoranda, specifications, devices, samples, documents, or any other
material containing or disclosing any of the matters constituting Confidential
Information.

I understand and agree that all business documentation on any computer that will
be created in association with my employment at the Company (including but not
limited to E-mail, Word documents and Excel spreadsheets) are the property of
the Company. I agree that upon the termination of my

 

 

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources Parsippany: Esther Zohn: 973-967-6720 HR Fax: 973 967-6030



--------------------------------------------------------------------------------

LOGO [g398734img001.jpg]

 

Kevin Cook Offer Letter

   September 3, 2008

 

employment, all such computer documentation shall be delivered to my supervisor
or to a representative of the Human Resources Department. At any time during the
course of my employment, the Company may reasonably request to back up such
information on to the server or otherwise request a copy of such information.

I also understand and agree that the Company is only interested in my abilities,
skills, general knowledge and expertise that I have developed through my work
history and I certify that I will not bring with me to the Company or share with
the Company the confidential information, if any exists, of any of my former
employers.

Non-Solicitation

I understand that the employees of the Company constitute a valuable asset of
the company and I agree that during the one year subsequent to the termination
of my employment with the Company, I will make no attempt to contact any person
who is at that time working for the Company for the explicit or implicit purpose
of soliciting or encouraging them to seek other employment.

In the event any one or more of the provisions of this Agreement shall be
declared to be illegal or unenforceable, such illegality or unenforceability
shall not affect the validity or the enforceability of any other provisions of
this Agreement, and the illegal or invalid provisions shall be construed as
limited to the minimum extent possible to cure said illegality or invalidity.

The present Agreement is governed by the laws of the Province of Quebec, Canada
with the exception of its conflict of laws provisions and I acknowledge that I
have requested that the present Agreement and all documentation relating
directly or indirectly hereto be drafted in English.

 

WITNESS:        DIALOGIC INC.     EMPLOYEE:   

/s/ Rosanne M. Sargent

   

/s/ Kevin P. Cook

   Signature     Signature:    By:         Rosanne M. Sargent     Name: Kevin P.
Cook                   Senior VP, Human Resources        Date Signed:
September 3, 2008     Date Signed: 9/4/08   

 

 

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources Parsippany: Esther Zohn: 973-967-6720 HR Fax: 973 967-6030



--------------------------------------------------------------------------------

Page 14

 

EXHIBIT B

INVENTION AND SECRECY AGREEMENT

 

Initialed: KPC



--------------------------------------------------------------------------------

LOGO [g398734img001.jpg]

 

Kevin Cook Offer Letter

   September 3, 2008

 

ANNEX B.

DIALOGIC CORPORATION

INVENTION AND SECRECY AGREEMENT (“Agreement”)

In consideration of my employment with Dialogic Inc. or with any other
corporation, partnership, association, trust or joint venture, affiliated, in
participation with or controlled by Dialogic Corporation (hereinafter
collectively referred to as “Dialogic” with any specific reference which should
not be read in the collective meaning the specific employer company), I agree as
follows (in addition to any other obligations required of me pursuant to the
nature of my employment):

1. During the period of my employment, to promptly and fully communicate in
writing to Dialogic (to such department or officer of Dialogic as it may direct
from time to time) any and all creations, ideas, designs, processes, inventions,
improvements, discoveries, developments and the like, made, acquired, obtained,
created or conceived by me, either solely or jointly with others during such
period, related to the scope of my employment or using Dialogic’ resources or
equipment at any time, or which relate to the business of Dialogic or its
affiliated or associated companies, whether or not such creations, ideas,
designs, processes, inventions, improvements, discoveries, developments and the
like are patentable or copyrightable or used by Dialogic (the “Inventions”). I
do hereby acknowledge that Dialogic shall be the sole owner of any and all
rights, title and interests in and to the said Inventions and hereby assign any
and all of my rights, title and interests in and to the said Inventions,
including without limitation any and all intellectual property rights therein,
and the right to sue for past, present and future infringement, in any and all
countries, to Dialogic or to such persons or parties as Dialogic may designate.
I hereby waive any and all moral rights in and to all works, past and future,
created in the course of my employment.

2. During the period of my employment and at any time thereafter, I undertake to
execute any and all documents, assignments, instruments and other papers, to
make any proper oath, and to accomplish any and all acts which Dialogic may deem
necessary for securing and protecting the rights, title and interests of
Dialogic in such Inventions; and I further agree that I will (but at no
out-of-pocket cost to me) assist Dialogic in any and all administrative and
legal proceedings before intellectual property offices, courts and other bodies
involving the said Inventions or any and all intellectual property right which
may evolve therefrom, including without limitation, patents, patent
applications, trade secrets, copyrights, and copyright applications.

3. I certify that as of this date, I have no inventions, improvements,
discoveries or developments falling within the scope of this Agreement which
were made prior to the date of my employment and which I own either totally or
in part (the “Prior Inventions”) except as follows:

 

 

 

 

which Prior Inventions shall not be assigned under this Invention and Secrecy
Agreement. However, if I incorporate a Prior Invention into an Invention, I
hereby grant to Dialogic a nonexclusive, irrevocable, perpetual, worldwide
license to make, have made, modify, use, offer to sell, sell, import and to
otherwise fully exploit such Prior Invention as a part of or in connection with
such Invention, with the right to grant

 

 

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources Parsippany: Esther Zohn: 973-967-6720 HR Fax: 973 967-6030



--------------------------------------------------------------------------------

LOGO [g398734img001.jpg]

 

Kevin Cook Offer Letter

   September 3, 2008

 

sublicenses of any or all such rights to others, without further compensation or
royalty due to me from Dialogic or any successor or assign. If by incorporating
a Prior Invention into an Invention, I create new, including but not limited to
patentable or copyrightable subject matter (“New Invention”), said New Invention
will be treated as an Invention as set forth herein.

4. I acknowledge and agree that Dialogic is only interested in my abilities,
skills, general knowledge and expertise that I have developed through my work
history and I certify that I am not bringing with me to Dialogic any
confidential information or other proprietary information of a former employer
or former or existing client or any other third party and will not, in the
performance of my duties for Dialogic, use any confidential information or other
proprietary information of any former employer or former or existing client or
any other third party without the prior written consent of such client or third
party.

5. I also acknowledge that I have received a copy of, and carefully read
Dialogic Conflict of Interest Policy; I understand it and hereby agree to abide
by any and all of its terms.

6. I acknowledge that Dialogic is also the owner of various intellectual
property (including but not limited to industrial designs, inventions,
trademarks, copyrights, patents, trade secrets whether registered or
unregistered) and I agree never during or after my employment to make use of
those intellectual property rights except as directed by Dialogic and in any
case solely for the benefit of Dialogic.

7. The obligations contained herein shall continue beyond the termination of my
employment, irrespective of the cause of termination.

8. This Agreement shall be governed and interpreted by the laws of the Province
of Quebec, Canada with the exclusion of its conflict of laws provisions.

9. I acknowledge that I have required that the present Agreement and all
documentation relating directly and indirectly hereto be drafted in English.

10. In the event any one or more of the provisions of this Agreement shall be
declared to be illegal or unenforceable, such illegality or unenforceability
shall not affect the validity or the enforceability of any other provisions of
this Agreement, and the illegal or invalid provisions shall be construed as
limited to the minimum extent possible to cure said illegality or invalidity.

I have carefully read this Invention and Secrecy Agreement, I understand it and
hereby agree to abide by any and all of its terms.

 

DIALOGIC INC.

      EMPLOYEE:

By:

 

/s/ Rosanne M. Sargent

      Signed:  

Kevin P. Cook

Printed Name: Rosanne M. Sargent

      Print:   Kevin P. Cook

Title:

 

Senior VP, Human Resources

       

Date:

 

September 3, 2008

      Date Signed: 9/4/08

Attachment: Conflict of Interest Policy

       

 

 

Dialogic Inc.

1515 Route 10

Parsippany, NJ 07054

Human Resources Parsippany: Esther Zohn: 973-967-6720 HR Fax: 973 967-6030



--------------------------------------------------------------------------------

EXHIBIT C

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

This NON-COMPETITION AND NON-SOLICITATION AGREEMENT (the “Agreement”) is made
and entered into this 9th day of August, 2012 (the “Effective Date”), by and
between Dialogic Inc. (the “Company”), and Kevin Cook, an individual
(“Executive”).

RECITALS

In connection with Executive’s promotion to the role of President and Chief
Executive Officer for the Company and the increases in his compensation as set
forth in the letter agreement effective August 9, 2012 (the “Employment
Agreement”), the Company has required that Executive enter into this Agreement.

In his new role, Executive will obtain extensive and valuable knowledge and
confidential information concerning the business of the Company and its
affiliated companies.

AGREEMENT

In consideration of Executive’s promotion and the increases in compensation
hereafter paid to Executive, Executive hereby agrees as follows:

 

1. NATURE OF AGREEMENT

1.1 Executive and the Company intend this Agreement to be an agreement of
non-competition and non-solicitation only. Executive’s employment with the
Company is at-will which means that either Executive or the Company may
terminate the employment relationship at any time for any reason. This at-will
relationship may not be modified or varied in any way except by a written
agreement signed by the Board of Directors of the Company. Executive agrees that
neither the provisions set forth in this Agreement nor any other written or
verbal communications between the Company and Executive as of the date of this
Agreement has created or is intended to create a contract of employment or a
promise to provide any benefits.

1.2 This Agreement contains obligations that survive termination of the
employment relationship between Executive and the Company.

2. DEFINITIONS. As used in this Agreement, the following terms will have the
following meanings:

2.1 “Competitor” is any entity that designs, develops, markets or sells, or is
preparing to design, develop, market or sell a Conflicting Service, which, as of
the Effective Date, is limited to Acme Packet, Audiocodes, Genband, Huawei,
Radisys, Sonus, and Tekelec. The Board of Directors of the Company may, in good
faith, unilaterally edit this list of Competitors from time to time as the
Company’s business or its affiliates’ business changes and as new entities enter
the marketplace for Competitive Services.



--------------------------------------------------------------------------------

2.2 “Conflicting Service” means any product, service, or process or the research
and development thereof, of any person or organization other than the Company or
its affiliates that directly competes with a product, service, or process,
including the research and development thereof, of the Company or its affiliates
with which Executive worked directly or indirectly during Executive’s employment
by the Company or about which Executive acquired Confidential Information during
Executive’s employment by the Company.

2.3 “Customer or Potential Customer” is any person or entity who or which, at
any time during the one (1) year prior to the date Executive’s employment with
the Company ends, (i) contracted for, was billed for, or received from the
Company or its affiliates any product, service or process with which Executive
worked directly or indirectly during Executive’s employment by the Company or
about which Executive acquired Confidential Information; or (ii) was in contact
with Executive or in contact with any other employee, owner, or agent of the
Company or its affiliates, of which contact Executive was or should have been
aware, concerning any product, service or process with which Executive worked
directly or indirectly during Executive’s employment with the Company or about
which Executive acquired Confidential Information; or (iii) was solicited by the
Company or its affiliates in an effort in which Executive was involved or of
which Executive was or should have been aware.

2.4 “Confidential Information” shall have the meaning set forth in the
Non-Disclosure, Confidentiality and Non-Solicitation Agreement by and between
Executive and the Company dated September 4, 2008, a copy of which is attached
to the Employment Agreement as Exhibit A.

2.5 “Invention Agreement” shall mean the Invention and Secrecy Agreement by and
between Executive and the Company dated September 4, 2008, a copy of which is
attached to the Employment Agreement as Exhibit B.

2.6 “Non-Disclosure Agreement” shall mean the Non-Disclosure, Confidentiality
and Non-Solicitation Agreement by and between Executive and the Company dated
September 4, 2008.

 

3. NON-COMPETITION

3.1 Duty of Loyalty During Employment. Executive agrees that during the period
of his employment by the Company, Executive will not, without the Company’s
express written consent, directly or indirectly engage in any employment or
business activity that is directly or indirectly competitive with, or would
otherwise conflict with, his employment by the Company.

3.2 No Competition. Executive covenants and agrees that, during the period of
Executive’s employment with the Company and for the eighteen (18) month period
after the date

 

2



--------------------------------------------------------------------------------

Executive’s employment ends for any reason, including but not limited to
voluntary termination by Executive or involuntary termination by the Company,
the Executive shall not, directly or through others:

(a) compete with the Company or its affiliates by working for a Competitor as an
employee, consultant, advisor, independent contractor, or in any other capacity.

(b) solicit, perform, provide or attempt to perform or provide any Conflicting
Services for a Customer or Potential Customer.

 

4. NON-SOLICITATION

4.1 No Hire of Employees. Executive covenants and agrees that, during the period
of Executive’s employment with the Company and for the eighteen (18) month
period after the date Executive’s employment ends for any reason, including but
not limited to voluntary termination by Executive or involuntary termination by
the Company, Executive will not, as an officer, director, employee, consultant,
owner, partner, or in any other capacity, either directly or through others
(except on behalf of the Company), hire, employ, or engage in business with or
attempt to hire, employ, or engage in business with any person employed by the
Company or its affiliates or who has left the employment of the Company or its
affiliates within the preceding three (3) months of any such prohibited activity
or discuss any potential employment or business association with such person,
even if Executive did not initiate the discussion or seek out the contact.

4.2 No Solicitation of Customer or Consultants. Executive covenants and agrees
that, during the period of Executive’s employment with the Company and for the
eighteen (18) month period after the date Executive’s employment ends for any
reason, including but not limited to voluntary termination by Executive or
involuntary termination by the Company, Executive will not, as an officer,
director, employee, consultant, owner, partner, or in any other capacity, either
directly or through others (except on behalf of the Company), solicit, induce or
attempt to induce any Customer or Potential Customer, or any consultant or
independent contractor with whom Executive had direct or indirect contact during
Executive’s employment with the Company or whose identity Executive learned as a
result of Executive’s employment with the Company, to terminate, diminish, or
materially alter in a manner harmful to the Company or its affiliates its
relationship with the Company or its affiliates.

 

5. REASONABLENESS OF RESTRICTIONS.

5.1 Company’s Legitimate Business Interest. Executive agrees that Executive has
read this entire Agreement and understands it. Executive agrees that this
Agreement does not prevent Executive from earning a living or pursuing
Executive’s career. Executive agrees that the restrictions contained in this
Agreement are reasonable, proper, and necessitated by the Company’s legitimate
business interests. Executive represents and agrees that Executive is entering
into this Agreement freely and with knowledge of its contents with the intent to
be bound by the Agreement and the restrictions contained in it.

 

3



--------------------------------------------------------------------------------

5.2 Modifications and Amendments. In the event that a court finds this
Agreement, or any of its restrictions, to be ambiguous, unenforceable, or
invalid, Executive and the Company agree that the court shall read the Agreement
as a whole and interpret the restriction(s) at issue to be enforceable and valid
to the maximum extent allowed by law. If the court declines to enforce this
Agreement in the manner provided in the preceding sentence, Executive and the
Company agree that this Agreement will be automatically modified to provide the
Company with the maximum protection of its business interests allowed by law and
Executive agrees to be bound by this Agreement as modified.

 

6. LEGAL AND EQUITABLE REMEDIES

6.1 Remedies. Executive agrees that it may be impossible to assess the damages
caused by Executive’s violation of Sections 3 and 4 of this Agreement. Executive
agrees that any threatened or actual violation of Sections 3 and 4 of this
Agreement will constitute immediate and irreparable injury to the Company and
the Company shall have the right to enforce this Agreement and any of its
provisions by injunction, specific performance or other equitable relief,
without bond and without prejudice to any other rights and remedies that the
Company may have for a breach or threatened breach of this Agreement.

6.2 Attorneys’ Fee Award. Each party agrees that if the other party is
successful in whole in any legal or equitable action under this Agreement, the
prevailing party shall be entitled to payment of all costs, including reasonable
attorney’s fees, from the other party.

6.3 Extension of Restricted Period. In the event the Company enforces this
Agreement through a court order, Executive agrees that the restrictions of
Sections 3 and 4 shall remain in effect for a period of twenty-four (24) months
from the effective date of the order enforcing the Agreement.

 

7. MISCELLANEOUS

7.1 Entire Agreement. This Agreement supersedes all prior discussions and
agreements among the parties with respect to the subject matter hereof and
contain the sole and entire agreement between the parties hereto with respect to
the subject matter hereof. The parties have entered into a separate
Non-Disclosure Agreement and a separate Inventions Agreement. These separate
agreements govern other aspects of the relationship between the parties, may be
amended or superseded by the Parties without regard to this Agreement and are
enforceable according to their terms without regard to the enforcement provision
of this Agreement.

7.2 Survival. The provisions of this Agreement shall survive the termination of
Executive’s employment, regardless of the reason, and the assignment of this
Agreement by the Company to any successor in interest or other assignee.

 

4



--------------------------------------------------------------------------------

7.3 Governing Law. This Agreement shall be construed and governed by the
internal laws of the State of New Jersey without giving effect to principles of
conflicts of law. The Parties expressly consent to the personal jurisdiction and
venue of the state and federal courts located in New Jersey for any lawsuit
filed there against Executive by Company arising from or related to this
Agreement.

7.4 Severability. If any provision of this Agreement shall be determined by a
court of competent jurisdiction to be void and of no effect, the provisions of
this Agreement shall be deemed amended to delete or modify, as necessary, the
offending provision, and this Agreement as so amended or modified shall not be
rendered unenforceable or impaired, but shall remain in force to the fullest
extent possible in keeping with the intention of the parties hereto. If
moreover, any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.

7.5 Successors and Assigns. This Agreement is for Executive’s benefit and the
benefit of the Company, its successors, assigns, parent corporations,
subsidiaries, affiliates, and purchasers, and will be binding upon Executive’s
heirs, executors, administrators and other legal representatives.

7.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

7.7 Amendments. Any amendment to this Agreement must be in writing executed by,
or on behalf of, all of the parties hereto.

7.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

[signatures to follow on next page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has executed this Agreement, and the Company
has caused this Agreement to be executed, as of the date first written above.

 

DIALOGIC INC. By:  

/s/ Nicholas J. DeRoma

Name:   Nicholas J.DeRoma Title:   Board Member EXECUTIVE:

/s/ Kevin Cook

Kevin Cook

 

6